Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “LU” and “MR” as described in the specification (page 11, lines 5 and 31, respectively).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Regarding Claim 1, on line 2, change “the LED driver” to --the driver--.
Regarding Claim 13, on line 2, change “the LED driver” to --the driver--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 12, line 1 recites “an LED driver”, however, claim 1 from which claim 12 is dependent, previously recites “an LED driver”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (Patent No.: US 9,247,605); hereinafter referred to as “Ho (‘7605)”, in view of Ho et al. (Pub. No.: Us 2015/0382422); hereinafter referred to as “Ho (‘2422).
Regarding Claim 1, Ho (‘7605) teaches, in Figures 16A, 20-21, an LED light unit comprising an LED assembly (2045) and a driver (2040) configured to drive the LED assembly, the LED driver comprising: a light sensor (2050) configured to sense light emitted by the LED assembly, the light sensor having a measurement range and saturating when illuminated at a light level above the measurement range (inherent to the light sensor); a current source (2125) to drive the LED assembly, a control device (2190) having a measurement input connected to the light sensor and having a driving output connected to a control input of the current source, wherein the control device is configured to: a) drive the current source to provide an operating current to the LED assembly, to provide that the LED assembly reaches an operating temperature associated with the operating current (col 10, lines 24-29); b) interrupt operating the current source during a stray light measurement time (1626) (col 26, lines 33-36); c) read an output signal of the light sensor during the stray light measurement time (1628); d) drive the current source to provide a measurement current to the LED assembly (1622), to emit light at a measurement level, the LED assembly thereby illuminating the light sensor at a light level in the measurement range of the light sensor; e) read an output signal of the light sensor during the light measurement time (1624); f) subtract the output signal of the light sensor during the stray light measurement time from the output signal of the light sensor during the light measurement time to obtain a stray light corrected light measurement signal (1630); g) scale the stray light corrected light measurement signal by a scaling factor based on a ratio of the operating current and the measurement current to obtain a scaled light measurement signal (col 37, lines 31-35; col 14, lines 47-63); and h) derive an illumination of the light sensor at the operating current from the scaled light measurement signal, wherein the measurement current has a predetermined value and wherein the scaling the stray light corrected light measurement signal by the scaling factor provides for the illumination of the light sensor at the operating current and operating temperature associated with the operating current (col 26, lines 37-51).

Regarding Claim 2, Ho (‘7605) teaches the LED light unit according to claim 1, wherein the control device is configured to drive the LEDs using a pulse width modulation scheme (col 39, lines 9-21), the light measurement time and the stray light measurement time being embedded in the pulse width modulation scheme (see Figure 15).
Regarding Claim 3, Ho (‘7605) teaches, in Figure 15, the LED light unit according to claim 2, wherein the control device is configured to modulate the LEDs in a modulation cycle time (1520), the light measurement time (Ion) and the stray light measurement time (Ioff, 1532) being shorter than the modulation cycle time.
Regarding Claim 4, Ho (‘7605) teaches, in Figure 20, the LED light unit according to claim 2, wherein the LEDs are arranged in groups, and wherein the control device is configured to drive the LEDs at the measurement current per group (col 36, lines 25-34), and wherein the control device is configured to perform steps d - h per group (col 38, lines 53-64).
Regarding Claim 5, Ho (‘7605) teaches the LED light unit according to claim 4, wherein the control device is configured to calibrate an illumination level of each of the groups based on a comparison of a desired light output at the operating current and the illumination of the light sensor at the operating current as derived from the scaled light measurement signal (col 12, lines 49-52; col 14, lines 47-63).
Regarding Claim 6, Ho (‘7605) teaches the LED light unit according to claim 4, wherein the control device is configured to set the measurement current to a respective predetermined value per LED or LED group, a variation in the value of the measurement current to at least partly compensate for a variation in a response of the light sensor to the LEDs (col 12, lines 49-57).
Regarding Claim 7, Ho (‘7605) teaches, in Figures 11A-1 - 11A-2, the LED light unit according to claim 1, wherein the measurement current (during 1106) is lower than the operating current (during 1104).
Regarding Claim 8, Ho (‘7605) does not explicitly teach wherein the light sensor is saturated. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED light unit as taught by Ho (‘7605) by operating the current to provide the LED assembly to illuminate the light sensor at a light level to saturate the light sensor, since each light sensor has its own saturation level, and to efficiently measure the illuminated light.
Regarding Claim 9, Ho (‘7605) does not explicitly teach the measurement range of the light sensor. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED light unit as taught by Ho (‘7605) by adjusting the LED current until the output signal of the light sensor is in the measurement range, since each light sensor has its own measurement range, and to efficiently measure the illuminated or stray light.
Regarding Claim 10, Ho (‘7605) teaches the LED light unit according to claim 1, wherein the light sensor comprises a photodiode (col 35, lines 1-3); and a resistor (connected to (2165)) connected to the photodiode to convert a photocurrent generated by the photodiode into an output voltage.
Regarding Claim 11, Ho (‘7605) teaches, in Figure 21, the LED light unit according to claim 1, wherein the light sensor comprises a photodiode, which may be connected to a transimpedance amplifier (col 39, lines 40-42). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED light unit as taught by Ho (‘7605) by not using a 
Regarding Claim 12, Ho (‘7605) teaches, in Figure 20, an LED driver (2040) for use in an LED light unit according to claim 1.
Regarding Claim 13, Ho (‘7605) teaches (see Figures 16A, 20-21) a method of operating a light unit comprising an LED assembly (2045) and a driver (2040) configured to drive the LED assembly, the LED driver comprising: a light sensor (2050) configured to sense light emitted by the LED assembly, the light sensor having a measurement range and saturating when illuminated at a light level above the measurement range (inherent to the light sensor); and a current source (2125) to drive the LED assembly at an LED current, the method comprising: - driving the current source to provide an operating current to the LED assembly (col 10, lines 24-29), to provide that the LED assembly reaches an operating temperature associated with the operating current; - interrupting operating the current source during a stray light measurement time (col 26, lines 33-36); - reading an output signal of the light sensor during the stray light measurement time (1626); - driving the current source to provide a measurement current to the LED assembly, to emit light at a measurement level (1628), the LED assembly thereby illuminating the light sensor at a light level in the measurement range of the light sensor; - reading an output signal of the light sensor during the light measurement time (1624); - subtracting the output signal of the light sensor during the stray light measurement time from the output signal of the light sensor during the light measurement time to obtain a stray light corrected light measurement signal (1630); - scaling the stray light corrected light measurement signal by a scaling factor based on a ratio of the operating current and the measurement current to obtain a scaled light measurement signal (col 37, lines 31-35; col 14, lines 47-63); and - deriving an illumination of the light sensor at the operating current from the scaled light measurement signal, wherein the measurement current has a predetermined value and 
Ho (‘7605) does not teach explicitly teach driving the current source to provide an operating current to the LED assembly during a temperature stabilizing time. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED light unit taught by Ho by driving the current source to provide an operating current to the LED assembly during a temperature stabilizing time, since it is known in the art to drive the current source to provide an operating current to the LED assembly until the temperature stabilizes, as taught by Ho (‘2422) ([0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896